Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 1 of 17 PageID #: 727




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 JOSEPH WOLHENDLER,

                           Plaintiff,

                                                                MEMORANDUM AND ORDER

                  -against-                                     19-cv-457 (RPK) (CLP)

 ISRAEL GOLDBERG, MERLY L. WENIG,
 ABRAHAM (a/k/a “AVI COHEN”), YAAKOV
 VIZEL (a/k/a “SHULEM VIZEL”), CHAYIM
 YANKEL RUBIN, WAYNE BUTLER, HENRY
 GRUNBAUM (a/k/a “HESHY GRUNBAUM”),
 GARY SCHLESINGER, FISHEL
 MARKOWITZ, MARK SILBER (a/k/a
 “MOISHE SILBER”), ARON WELTZ (a/k/a
 “ROBERT WELTZ,” a/k/a “ARI WEISZ”),
 JOHN/JANE DOE 1-25, THE LAW OFFICES
 OF GOLDBERG, WEG & MARKUS, PLLC,
 THE LAW OFFICES OF WENIG SALTIEL
 LLP, THE DOE CORPORATION 1-10,

                            Defendants.
 -----------------------------------------------------------x

 RACHEL P. KOVNER, United States District Judge:

         Pro se plaintiff Joseph Wolhendler alleges that defendants committed acts of fraud as part

 of a conspiracy to take over his synagogue and misappropriate its assets. He asserts claims under

 the civil provisions of the Racketeer Influenced & Corrupt Organizations (“RICO”) Act,

 18 U.S.C. §§ 1961-1968, and seeks damages for injuries purportedly caused by defendants’ RICO

 violations.    Defendants have moved to dismiss the complaint under Federal Rule of Civil

 Procedure 12(b)(6) and sought judgment on the pleadings under Federal Rule of Civil

 Procedure 12(c). I find that plaintiff has not established standing to assert a civil RICO claim and




                                                          1
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 2 of 17 PageID #: 728




 has not adequately pleaded a RICO violation. Accordingly, defendants’ motions are granted, and

 the complaint is dismissed.

                                         BACKGROUND

         This case involves disputes over the control of Kneses Israel Seagate, a Brooklyn

 synagogue. Those disputes are the subject of multiple lawsuits in state court. See Kneses Israel

 of Sea-Gate v. Moshe Fettman et al., No. 516508/2018 (N.Y. Sup. Ct. filed Aug. 14, 2018); Rabbi

 Meir Chaim Brikman v. Avi Cohen et al., No. 517352/2018 (N.Y. Sup. Ct. filed Aug. 24, 2018);

 Gabil Akbarov et al. v. Wayne Butler et al., No. 520908/2018 (N.Y. Sup. Ct. filed Oct. 17, 2018).

 Wolhendler, a synagogue member, now seeks to bring those disputes into federal court as well,

 through a lawsuit under the RICO Act. He names as defendants eleven affiliates of the synagogue

 who allegedly conspired to take control of the synagogue in order to “steal the assets of [the]

 Kneses . . . [and] deprive Kneses Members” of their synagogue. Compl. ¶ 1 (Dkt. #1). He names

 as additional defendants two law firms, 25 unidentified persons, and 10 unidentified corporations.

 Id. at 1.

         To support his RICO claim, Wolhendler alleges that from May to November of 2018,

 certain of defendants solicited new members for the Kneses and bribed them to vote for a “new

 outside board,” which then promulgated “[f]alse Board resolutions” as part of a scheme to seize

 control of the synagogue’s bank accounts. Id. ¶¶ 1-3, 7. He further alleges that defendants, having

 effectively taken over the synagogue, mismanaged or defrauded it in various ways. He claims, for

 instance, that defendants stole rental income from the Kneses, cancelled a substantial debt owed

 to the synagogue, and incurred unnecessary expenses. Id. ¶¶ 10, 12, 13, 16. He also complains

 about access to the synagogue, stating that defendants leased the building to a school that operates

 on weekends and Jewish holidays, leaving Wolhendler and the other Kneses members “homeless,”



                                                  2
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 3 of 17 PageID #: 729




 id. ¶ 4, and that on at least two occasions he was denied entry to the synagogue, id. ¶¶ 14-15. All

 of these actions were undertaken, Wolhendler avers, to drive the “rightful members” of the Kneses

 from the synagogue and deprive them of their membership rights. Id. ¶¶ 4-5, 13. He claims that

 defendants conspired with each other and committed mail fraud, wire fraud, and bank fraud in

 connection with this scheme. Id. ¶¶ 3, 5-8, 11, 13.

        Wolhendler seeks to recover damages under RICO’s civil provisions, which provide a

 cause of action to “[a]ny person injured in his business or property” by a criminal enterprise

 engaged in racketeering activity.    18 U.S.C. §§ 1964(c), 1962(c). Wolhendler claims that

 defendants operated such an enterprise, see Compl. at 9, and he seeks damages that he attributes

 to defendants’ “RICO activities,” see id. ¶ 15-A. Wolhendler’s claimed injuries include the

 financial mismanagement of the Kneses, being barred from the Kneses’s premises, and being

 charged increased membership dues and “special assessments.” Id. at 9.

        Defendants have moved to dismiss the complaint for failure to state a claim under Federal

 Rule of Civil Procedure 12(b)(6) and for judgment on the pleadings under Federal Rule of Civil

 Procedure 12(c). They argue principally that Wolhendler lacks standing to assert a claim under

 RICO and that he has not adequately pleaded such a claim. See Mot. to Dismiss for Failure to

 State a Claim (Dkt. #54); Mot. for J. on the Pleadings (Dkt. #60). For the reasons set forth below,

 defendants’ motions are granted.

                                     STANDARD OF REVIEW

        Motions for judgment on the pleadings under Rule 12(c) and motions to dismiss under Rule

 12(b)(6) are evaluated under the same standard. See Ziemba v. Wezner, 366 F.3d 161, 163 (2d Cir.

 2004). In evaluating either motion, a court must “accept[ ] all factual claims in the complaint as

 true, and draw[ ] all reasonable inferences in the plaintiff’s favor.” Lotes Co., Ltd. v. Hon Hai



                                                 3
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 4 of 17 PageID #: 730




 Precision Indus. Co., 753 F.3d 395, 403 (2d Cir. 2014) (quoting Famous Horse v. 5th Ave. Photo

 Inc., 624 F.3d 106, 108 (2d Cir. 2010)). To avoid dismissal, the complaint’s “[f]actual allegations

 must be enough to raise a right to relief above the speculative level . . . on the assumption that all

 of the complaint’s allegations are true.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007). The complaint, in other words, must plead “enough facts to state a claim to relief that is

 plausible on its face.” Id. at 570. While the plausibility standard “is not akin to a ‘probability

 requirement,’” it requires “more than a sheer possibility that a defendant has acted

 unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556).

        Where, as here, a plaintiff predicates a RICO claim on allegations of fraud, he must satisfy

 the heightened pleading requirements of Federal Rule of Civil Procedure 9(b). See First Capital

 Asset Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 178 (2d Cir. 2004); 7 West 57th Realty Co.,

 LLC v. Citigroup, Inc., 771 F. Appx. 498, 501 (2d Cir. 2019) (noting that Rule 9(b) governs civil

 RICO complaints alleging mail fraud, wire fraud, and bank fraud) (citing Lundy v. Catholic Health

 Sys. of Long Island Inc., 711 F.3d 106, 119 (2d Cir. 2013)). Under Rule 9(b), a plaintiff must

 “specify the statements [he] claims were false or misleading, give particulars as to the respect in

 which . . . the statements were fraudulent, state when and where the statements were made, and

 identify those responsible for the statements.” Moore v. PaineWebber, Inc., 189 F.3d 165, 173 (2d

 Cir. 1999) (quoting McLaughlin v. Anderson, 962 F.2d 187, 191 (2d Cir. 1992)). To plead

 fraudulent acts with the particularity required by Rule 9(b), a plaintiff must also allege facts

 supporting a “strong inference” of the defendants’ fraudulent intent. Ibid. (quoting San Leandro

 Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801, 812 (2d Cir. 1996)).

        Unlike allegations of fraud, allegations of RICO conspiracy are not subject to the

 heightened pleading requirements of Rule 9(b). See Sky Med. Supply Inc. v. SCS Supp. Claims



                                                   4
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 5 of 17 PageID #: 731




 Servs., Inc., 17 F. Supp. 3d 207, 230 (E.D.N.Y. 2014) (citing Hecht v. Commerce Clearing House,

 Inc., 897 F.2d 21, 26 n.4 (2d Cir. 1990)). But because “the core of a RICO civil conspiracy is an

 agreement to commit predicate [RICO] acts,” such a complaint, “at the very least, must allege

 specifically such an agreement.” Ibid. (quoting Hecht, 897 F.2d at 25). As such, a RICO

 conspiracy claim will be dismissed where the plaintiff alleges “no facts to show specifically that

 the defendants had any ‘meeting of the minds’ in the alleged violations.” 4 K & D Corp. v.

 Concierge Auctions, LLC, 2 F. Supp. 3d 525, 545 (S.D.N.Y. 2014). Conclusory allegations that

 the defendants “agreed to commit” the violations are insufficient. F.D. Prop. Holding, Inc. v. U.S.

 Traffic Corp., 206 F. Supp. 2d 362, 373-74 (E.D.N.Y. 2002).

                                            DISCUSSION

        The federal RICO statute provides a private right of action to “[a]ny person injured in his

 business or property by reason of a violation of section 1962” of the RICO Act.

 18 U.S.C. § 1964(c). Section 1962, in turn, makes it unlawful “for any person employed by or

 associated with any enterprise engaged in, or the activities of which affect, interstate or foreign

 commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

 affairs through a pattern of racketeering activity.” Id. § 1962(c). “Racketeering activity” is defined

 as “any act which is indictable” under specified provisions of Title 18 of the United States Code,

 including mail fraud, wire fraud, and bank fraud. Id. § 1961(1)(B). The RICO statute also imposes

 liability on individuals who conspire to violate it. Id. § 1962(d). Wolhendler’s complaint does not

 adequately plead a right to recover under these provisions. First, as explained below, Wolhendler

 has not adequately pleaded that he has statutory standing to pursue a civil RICO claim—in other

 words, that he is a “person injured in his business or property by reason of” the conduct he alleges

 to constitute a RICO violation. 18 U.S.C. § 1964(c). Second, even if Wolhendler had established



                                                   5
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 6 of 17 PageID #: 732




 statutory standing, his complaint would be inadequate, because he has not adequately alleged either

 a substantive RICO violation or a RICO conspiracy.

        1. Wolhendler Has Not Adequately Pleaded Standing to Bring a Civil RICO Claim

        Wolhendler has not alleged facts sufficient to establish statutory standing to pursue a civil

 RICO claim. As noted above, the RICO statute provides a civil cause of action only to a person

 who has been “injured in his business or property by reason of” an underlying RICO violation.

 Accordingly, a plaintiff must adequately plead that he suffered injury to “his business or

 property”—in other words, “business or property . . . [that] belong[s] to the plaintiff.” Pappas v.

 Passias, 887 F. Supp. 465, 470 (E.D.N.Y. 1995). A plaintiff cannot sue under RICO for psychic

 or emotional injuries, because such injuries are not to “business or property,” 18 U.S.C. § 1964(c);

 see Pappas, 887 F. Supp. at 470; Angermeir v. Cohen, 14 F. Supp. 3d 134, 151-52 (S.D.N.Y.

 2014). In addition, a plaintiff generally cannot bring a RICO claim in his personal capacity to

 recover damages based on an injury to organizations of which he is a member, if the plaintiff’s

 injuries are derivative of those suffered by the organization and no different from those sustained

 by similarly situated members. Pappas, 887 F. Supp. at 470-71. Moreover, because only injuries

 “by reason of” a RICO violation are compensable, a defendant’s RICO violations must be “both

 the factual and the proximate cause of the injury alleged” for a plaintiff to have RICO standing.

 Baisch v. Gallina, 346 F.3d 366, 372 (2d Cir. 2003) (quoting Lerner v. Fleet Bank, N.A., 318 F.3d

 113, 120 (2d Cir. 2003), abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control

 Components, Inc., 572 U.S. 118 (2014)). Whether a plaintiff has adequately pleaded statutory

 standing for a RICO claim is a merits issue properly addressed on a motion to dismiss under Rule

 12(b)(6). Lerner, 318 F.3d at 129.




                                                  6
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 7 of 17 PageID #: 733




        Wolhendler has not adequately pleaded statutory standing under these principles. Most of

 the injuries that Wolhendler alleges, such as theft or mismanagement of the Kneses’s assets, are

 not injuries to Wolhendler’s own “business or property.” Because those purported injuries were

 incurred by the Kneses and not Wolhendler, Wolhendler cannot sue in his personal capacity to

 recover for them. See Commer v. Am. Fed’n of State, Cty. and Mun. Emps., No. 01-cv-4260

 (RWS), 2003 WL 21697873, at *3 (S.D.N.Y. July 22, 2003) (collecting cases); see also Pappas,

 887 F. Supp. at 471 (explaining that a RICO suit is “an asset of the association or organization

 . . . injured through a violation of [Section] 1962” and that “the prosecution of a RICO suit by a

 single member in his own right would impair the rights of other similarly situated members . . . to

 this asset”). The financial injuries that Wolhendler claims to have suffered personally, such as

 “rising” membership dues and “special asses[s]ments . . . charged to the Board members and

 membership,” Compl. at 9, cannot support RICO standing because they are derivative of the

 Kneses’s injuries and are “no different from [those] sustained by similarly situated members of the

 [Kneses],” Pappas, 887 F. Supp. at 471. Wolhendler’s assertion that defendants excluded him

 from the synagogue, see Compl. ¶¶ 14-15, is more particularized. Because RICO only authorizes

 suits to recover injuries to a plaintiff’s “business or property,” however, Wolhendler’s claim of

 exclusion from the Kneses does not give him a cause of action under RICO. See Westchester Cty.

 Indep. Party v. Astorino, 137 F. Supp. 3d 586, 612-13 (S.D.N.Y. 2015) (collecting cases).

        Wolhendler’s allegations of financial harm are also inadequate for the separate reason that

 those harms were not proximately caused by defendants’ purported RICO activities.

 Demonstrating proximate cause in the RICO context requires that the plaintiff show “some direct

 relation between the injury asserted and the injurious conduct alleged.” Hemi Grp., LLC v. City

 of New York, N.Y., 559 U.S. 1, 9 (2010) (plurality opinion) (quoting Holmes v. Sec. Inv. Protection



                                                 7
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 8 of 17 PageID #: 734




 Corp., 503 U.S. 258, 268 (1992)). “A link that is ‘too remote,’ ‘purely contingent,’ or ‘indirect’”

 is “insufficient.” Ibid. (quoting Holmes, 503 U.S. at 271) (alteration omitted); see Baisch, 346

 F.3d at 373 (“[A] plaintiff does not have standing if he suffered an injury that was indirectly (and

 hence not proximately) caused by the racketeering activity.”). Wolhendler has not adequately

 pleaded proximate cause here. None of the fraud offenses alleged in the complaint victimized

 Wolhendler directly. See Compl. ¶¶ 3, 5-8, 11, 13. Rather, the theory of the complaint is that by

 looting the Kneses of its assets and mismanaging its finances, defendants forced the Kneses to

 raise dues and impose assessments on the membership. Id. at 9. Wolhendler thus has only suffered

 indirectly as a result of defendants’ purported RICO violations. Such indirect injuries are

 insufficient to establish proximate cause—and thus standing—under RICO. Cf. Anza v. Ideal Steel

 Supply Corp., 547 U.S. 451, 456-61 (2006) (concluding that plaintiff failed to adequately plead

 proximate cause, and dismissal of civil RICO claim was therefore warranted, when plaintiff

 alleged that defendant defrauded the State of tax revenues and was able to undercut plaintiff’s

 prices as a result); Laborers Local 17 Health & Benefit Fund v. Philip Morris, Inc., 191 F.3d 229,

 239-40 (2d Cir. 1999) (concluding that health-and-welfare trust funds did not plead injuries

 proximately caused by RICO violation when the funds’ claimed that defendant’s

 misrepresentations to smokers caused the funds to incur higher healthcare costs); At The Airport

 v. ISATA, LLC, 438 F. Supp. 2d 55, 63 (E.D.N.Y. 2006) (finding no proximate cause where

 plaintiff claimed that defendant’s misappropriation of a company’s funds diminished the value of

 plaintiff’s investment in that company).

        Wolhendler has not alleged that he personally suffered injuries cognizable under the RICO

 statute that are directly attributable to defendants’ fraud. He accordingly has failed to adequately




                                                  8
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 9 of 17 PageID #: 735




 plead statutory standing. See American Psychiatric Ass’n v. Anthem Health Plans, Inc., 821 F.3d

 352, 359 (2d Cir. 2016).

         2. Wolhendler Also Fails to State a RICO Claim

         Wolhendler’s RICO claim also fails because Wolhendler has failed in multiple respects to

 plead a substantive RICO violation or a RICO conspiracy.

                 A. Wolhendler Has Not Pleaded a Substantive RICO Violation

         To plead a substantive violation of the RICO statute under Section 1962, a plaintiff must

 allege “(1) that the defendant (2) through the commission of two or more acts (3) constituting a

 ‘pattern’ (4) of ‘racketeering activity’ (5) directly or indirectly invests in, or maintains an interest

 in, or participates in (6) an ‘enterprise’ (7) the activities of which affect interstate or foreign

 commerce.” Williams v. Affinion Grp., LLC, 889 F.3d 116, 123-24 (2d Cir. 2018) (quoting Moss

 v. Morgan Stanley, Inc., 719 F.2d 5, 17 (2d Cir. 1983)); see 18 U.S.C. § 1962(a)-(c). Wolhendler

 has failed to adequately allege any RICO predicate acts, a pattern of RICO activity, the existence

 of a RICO enterprise, or an effect on interstate or foreign commerce.

                         i.      RICO Predicate Acts

         Wolhendler has not adequately alleged that the defendants committed at least two predicate

 acts of racketeering activity. See 18 U.S.C. §§ 1961(1), 1961(5), 1962(c); Schlaifer Nance & Co.

 v. Estate of Warhol, 119 F.3d 91, 97 (2d Cir. 1997). The complaint alleges mail fraud, wire fraud,

 and bank fraud—all of which constitute “racketeering activity” under the statute. See 18 U.S.C. §

 1961(1). But as noted above, see p. 4, supra, allegations of fraud in a civil RICO action are subject

 to the heightened pleading requirements of Federal Rule of Civil Procedure 9(b), which requires

 that the complaint “state with particularity the circumstances constituting [the] fraud.” At a




                                                    9
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 10 of 17 PageID #: 736




  minimum, the rule requires the complaint to identify “the specific statements that are false or

  fraudulent . . . and explain why the statements were fraudulent.” Affinion, 889 F.3d at 124-25.

         Wolhendler’s complaint utterly fails to meet this standard. The complaint conclusorily

  asserts that various documents created by defendants were “false,” “fictitious,” or “fraudulent”

  without identifying—let alone explaining—a single misrepresentation contained in those

  documents. See Compl. ¶¶ 3-9, 11. The complaint repeatedly avers that the defendants mailed,

  emailed, or filed these documents and then simply asserts without any elaboration that such action

  constituted fraud. But “the transfer of . . . information from one [person] to another is not

  inherently fraudulent.” Affinion, 889 F.3d at 125.       And “blanket accusations” that “whole

  documents, [comprised of] numerous discrete statements . . . contained one or more false

  statements” are “clearly insufficient to meet the particularity requirement of Rule 9(b).” Leung v.

  Law, 387 F. Supp. 2d 105, 114 (E.D.N.Y. 2005).

         Wolhendler’s pro se complaint could be liberally construed as stating that defendants used

  the mails and wires in the furtherance of a broader scheme to defraud. See Triestman v. Fed.

  Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (providing that the pleadings of a pro se

  plaintiff should be “construed liberally and interpreted to raise the strongest arguments that they

  suggest”) (citation and internal quotation marks omitted). In such cases, “Rule 9(b) requires only

  that the plaintiff delineate, with adequate particularity in the body of the complaint, the specific

  circumstances constituting the overall fraudulent scheme.” In re Sumitomo Copper Litig., 995 F.

  Supp. 451, 456 (S.D.N.Y. 1998); see Angermeir, 14 F. Supp. 3d at 125-26 (collecting cases). But

  even when that more generous pleading standard applies, “a plaintiff still needs to allege a material

  misrepresentation as part of the defendants’ scheme to fraud,” Affinion, 889 F.3d at 125, and

  Wolhendler has not done so. While he claims that defendants have taken over the Kneses through



                                                   10
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 11 of 17 PageID #: 737




  underhanded tactics, he has not alleged “an underlying ‘scheme to defraud’ animated by a material

  misrepresentation.” Id. at 124; see In re Refco Capital Mkts., Ltd. Brokerage Customer Sec. Litig.,

  No. 06-cv-643 (GEL), 2007 WL 2694469, at *8 (S.D.N.Y. Sept. 13, 2007) (“[I]t is necessary to

  identify the sense in which the conduct was deceptive, as opposed to merely untoward. Not all

  thefts constitute fraud; only if the theft breaches some representation, explicit or implicit, can it be

  said to be deceptive.”). At most, Wolhendler makes “conclusory references to [defendants’]

  fraudulent scheme” that do not “set forth a material representation with the requisite particularity”

  to satisfy Rule 9(b). Affinion, 889 F.3d at 126. Wolhendler’s failure to allege a material

  misrepresentation with particularity is fatal to his civil RICO claim, because “[o]rdinary theft

  offenses and conspiracies to commit them are not among the predicate activities” prohibited by

  the statute. Spool v. World Child Int’l Adoption Agency, 520 F.3d 178, 184 (2d Cir. 2008).

         Because Wolhendler has not properly pleaded predicate acts of racketeering activity, he

  has failed to adequately allege a substantive RICO violation. See Sky Med. Supply Inc., 17 F.

  Supp. 3d at 222 (quoting Anatian v. Coutts Bank Ltd., 193 F.3d 85, 88 (2d Cir. 1999)).

                         ii.     Pattern of Racketeering Activity

         Wolhendler’s complaint is also deficient because Wolhendler has not adequately alleged a

  “pattern of racketeering activity.” 18 U.S.C. § 1962(c); see GICC Capital Corp. v. Tech. Fin.

  Grp., Inc., 67 F.3d 463, 465 (2d Cir. 1995). Pleading such a pattern requires the plaintiff to allege

  that the racketeering acts he identifies “amount to or pose a threat of continued criminal activity.”

  Cofacredit, S.A. v. Windsor Plumbing Supply Co., Inc., 187 F.3d 229, 242 (2d Cir. 1999) (citing

  H.J., Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239 (1989)). This so-called “continuity

  requirement” can be met in two ways. A plaintiff can allege that the predicate acts show a “closed-

  ended” pattern of racketeering activity—that is, “a series of related predicate acts extending over



                                                    11
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 12 of 17 PageID #: 738




  a substantial period of time.” Spool, 520 F.3d at 183 (citing H.J., Inc., 492 U.S. at 241).

  Alternatively, a plaintiff can allege an “open-ended” pattern of racketeering activity that “poses a

  threat of continuing criminal conduct beyond the period during which the predicate acts were

  performed.” Ibid. (citing H.J., Inc., 492 U.S. at 241).

         Wolhendler has alleged neither a closed-ended nor an open-ended pattern of racketeering

  activity. He has not alleged a closed-ended pattern because he has not alleged that defendants’

  purported RICO violations extended over a “substantial period of time,” which is generally

  understood to mean at least two years, see First Capital Asset Mgmt., 385 F.3d at 181; see also

  DiFalco v. Barnes, 244 F.3d 286, 321 (2d Cir. 2001) (“The duration of a pattern of racketeering

  activity is measured by the RICO predicate acts the defendants commit.”). Wolhendler alleges

  that defendants’ purported fraud offenses occurred between May and November 2018, see Compl.

  ¶ 1, well below the “minimum duration necessary to find closed-ended continuity,” First Capital

  Asset Mgmt., 385 F.3d at 181; see D.R.S. Trading Co., Inc. v. Fisher, No. 01-cv-8028 (WHP),

  2002 WL 1482764, at *5 (S.D.N.Y. July 10, 2002) (collecting cases).

         Wolhendler also has not alleged open-ended continuity—a threat of continuing criminal

  conduct extending beyond the period of racketeering activity alleged in the complaint. Spool, 520

  F.3d at 185. Such a threat is “generally presumed when the enterprise’s business is primarily or

  inherently unlawful.” Ibid. But defendants’ business—the Kneses—is manifestly not “primarily

  or inherently unlawful.” Cf. Watral v. Silvernails Farms, LLC, 177 F. Supp. 2d 141, 150 (S.D.N.Y.

  2001). Even if defendants’ purported RICO enterprise could somehow be separated from the

  legitimate operations of the Kneses, which is doubtful, cf. Spool, 520 F.3d at 185-86, Wolhendler

  does not allege that defendants have acted primarily through fraud or that their association is

  inherently unlawful.



                                                  12
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 13 of 17 PageID #: 739




            Open-ended continuity may also be found based on “‘some evidence from which it may be

  inferred that the predicate acts were the regular way of operating that business, or that the nature

  of the predicate acts themselves implies a threat of continued criminal activity.’” Spool, 520 F.3d

  at 185 (quoting Cofacredit, 187 F.3d at 234). But Wolhendler does not allege that the various

  fraudulent acts he alleges were “the regular way” that defendants operated their business, and a

  court “cannot infer a threat of repeated fraud absent such allegations,” Dempsey v. Sanders, 132

  F. Supp. 2d 222, 228 (S.D.N.Y. 2001). Nor do the acts alleged by Wolhendler—which were

  discrete, few in number, and taken over a relatively brief period of time—in themselves suggest a

  threat of continued criminal activity. See Cucina Classica Italiana, Inc. v. Banca Nazionale Del

  Lavoro, No. 96-cv-1144 (JFK), 1997 WL 2516, at *7 (S.D.N.Y. Jan. 3, 1997) (noting that courts

  “have repeatedly found that such short-lived, inherently terminable schemes with few criminal acts

  and few victims do not show a threat of continuity sufficient to plead a RICO pattern”) (collecting

  cases).

            Moreover, the scheme alleged by Wolhendler does not support a finding of open-ended

  continuity because it is exceedingly narrow in scope and has a singular purpose—to take control

  of the Kneses and its assets. “Allegations of conduct that by its nature or design has an intended

  and foreseeable endpoint will not constitute open-ended continuity.” F.D. Prop. Holding, 206

  F. Supp. 2d at 371; see Franzone v. City of New York, No. 13-cv-5282 (NG), 2015 WL 2139121,

  at *10 (E.D.N.Y. May 4, 2015) (declining to find open-ended continuity where the “sole objective”

  of the alleged RICO scheme was “gaining control of the assets”); Dempsey, 132 F. Supp. 2d at 228

  (declining to find open-ended continuity where the alleged fraud had the “limited goal” of

  extracting money from plaintiff); see also Continental Realty Corp. v. J.C. Penney Co., 729 F.




                                                  13
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 14 of 17 PageID #: 740




  Supp. 1452, 1455 (S.D.N.Y. 1990) (“[T]o infer a threat of repeated fraud from a single alleged

  scheme would in effect render the pattern requirement meaningless.”).

           Wolhendler has thus failed to allege a “pattern of racketeering activity” as required to state

  a claim under RICO. See Sky Med. Supply Inc., 17 F. Supp. 3d at 225.

                          iii.    RICO Enterprise

           Wolhendler has also failed to allege that defendants operated as part of a RICO enterprise,

  as required to state a RICO claim. See Cruz v. FXDirectDealer, LLC, 720 F.3d 115, 120 (2d Cir.

  2013); 18 U.S.C. § 1962(c). RICO defines “enterprise” broadly to include “any individual,

  partnership, corporation, association, or other legal entity, and any union or group of individuals

  associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). A RICO enterprise, therefore,

  is “‘a group of persons associated together for a common purpose of engaging in a course of

  conduct,’ the existence of which is proven ‘by evidence of an ongoing organization, formal or

  informal, and by evidence that the various associates function as a continuing unit.’” First Capital

  Asset Mgmt., 385 F.3d at 173 (quoting United States v. Turkette, 452 U.S. 576, 583 (1981)).

  Additionally, because a RICO enterprise is not coterminous with the pattern of racketeering

  activity it commits, Turkette, 452 U.S. at 583, the plaintiff must plead that defendants operated

  through an organization with “an ascertainable structure distinct from that inherent in a pattern of

  racketeering,” Wood v. Inc. Vill. of Patchogue of New York, 311 F. Supp. 2d 344, 357 (E.D.N.Y.

  2004).

           Wolhendler has not pleaded the existence of such an organization. Wolhendler sets forth

  essentially no details regarding defendants’ purported RICO enterprise, leaving “a plethora of

  unanswered questions regarding the membership, purpose, and structure of that entity.” United

  States v. Int’l Longshoremen’s Ass’n, 518 F. Supp. 2d 422, 475 (E.D.N.Y. 2007). In opposing



                                                    14
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 15 of 17 PageID #: 741




  defendants’ argument that the complaint should be dismissed based on this pleading deficiency,

  Wolhendler merely states that “[t]he Enterprise clearly consists of the Individuals and entities”

  identified in his complaint. Pl.’s Mem. in Opp’n to Defs.’ Mot. to Dismiss (“Opp’n Br.”) 3 (Dkt.

  #55). But Wolhendler cannot plead a RICO enterprise simply by asserting that defendants

  operated as one. At most, Wolhendler conclusorily alleges that various defendants “colluded” or

  “conspired” to commit various acts of fraud. See Compl. ¶¶ 2-5, 10, 12, 13. Such allegations are

  insufficient because they are “mere legal conclusions without factual support to demonstrate the

  existence of an ‘ongoing organization.’” 101 McMurray, LLC v. Porter, No. 10-cv-9037 (CS),

  2012 WL 997001, at *7 (S.D.N.Y. Mar. 26, 2012). And because Wolhendler does not plead any

  facts as to “the nature of the defendants’ common interests and the mechanics of the alleged

  ongoing working relationship among defendants,” Cont’l Petroleum Corp., Inc. v. Corp. Funding

  Partners, LLC, No. 11-cv-7801 (PAE), 2012 WL 1231775, at *6 (S.D.N.Y. Apr. 12, 2012), he has

  not successfully alleged “that the various associates of the alleged enterprise functioned as a

  continuing unit,” First Capital Asset Mgmt., 385 F.3d at 173 (quoting Turkette, 452 U.S. at 583)

  (internal quotation marks omitted). Wolhendler accordingly has not pleaded “a RICO enterprise

  that existed separate and apart from any pattern of racketeering activity in which the defendants

  engaged.” Kottler v. Deutsche Bank AG, 607 F. Supp. 2d 447, 459 (S.D.N.Y. 2009).

                         iv.     Interstate Commerce or Foreign Commerce

         To state a claim under RICO, a plaintiff must allege that defendants’ RICO enterprise had

  at least “a ‘minimal effect’” on interstate (or foreign) commerce. DeFalco v. Bernas, 244 F.3d

  286, 309 (2d Cir. 2001); see 18 U.S.C. § 1962(c). “[T]he impact need not be great. So long as the

  activities of the enterprise affect interstate commerce, the . . . element is satisfied.” United States




                                                    15
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 16 of 17 PageID #: 742




  v. Barton, 647 F.2d 224, 233 (2d Cir. 1981). Wolhendler makes no allegations that defendants’

  purported RICO enterprise engaged in or exerted any impact on interstate or foreign commerce.

         Accordingly, Wolhendler has failed to adequately plead the interstate or foreign commerce

  element of a RICO violation—just as he has failed to adequately plead predicate violations of

  RICO, a pattern of racketeering activity, or that defendants operated through a RICO enterprise.

  See Sky Med. Supply Inc., 17 F. Supp. 3d at 222-23 (quoting Anatian, 193 F.3d at 88).

                 B. Wolhendler Has Not Pleaded RICO Conspiracy

         Finally, to the extent that Wolhendler’s complaint can be read as alleging a RICO

  conspiracy in violation of 18 U.S.C. § 1962(d), he has failed to state a claim under that provision.

  To state a claim of RICO conspiracy, a plaintiff must allege that (1) defendants agreed to form and

  associate with a RICO enterprise; (2) defendants agreed to commit two predicate acts in the

  furtherance of a pattern of racketeering activity in connection with the enterprise; and (3) if those

  predicate acts were carried out, they would constitute a pattern of racketeering activity. See

  Elsevier, Inc. v. Grossman, No. 12-cv-5121 (KPF), 2013 WL 6331839, at *11 (S.D.N.Y. Dec. 5,

  2013) (citing Cofacredit, 187 F.3d at 244-45). Here, the allegations pertaining to an enterprise,

  predicate acts, and pattern of racketeering activity in the complaint are allegations that have not

  been adequately pleaded, for the reasons explained above. See First Capital Asset Mgmt., 385

  F.3d at 182 (concluding that plaintiffs had not adequately pleaded RICO conspiracy when they

  had not adequately alleged substantive RICO violations). In addition, Wolhendler has not

  adequately pleaded an agreement to commit RICO predicate acts, because he has not alleged “facts

  to show specifically that the defendants had any ‘meeting of the minds’ in the alleged violations.”

  4 K & D Corp., 2 F. Supp. 3d at 545.




                                                   16
Case 1:19-cv-00457-RPK-CLP Document 65 Filed 09/23/20 Page 17 of 17 PageID #: 743




                                           CONCLUSION

           Defendants’ motions to dismiss and for judgment on the pleadings are granted. When a

  plaintiff is proceeding pro se, “the court should not dismiss without granting leave to amend at

  least once when a liberal reading of the complaint gives any indication that a valid claim might be

  stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); accord Nielsen v. Rabin, 746 F.3d

  58, 62 (2d Cir. 2013). Accordingly, I dismiss Wolhendler’s complaint without prejudice. If

  Wolhendler wishes to amend his complaint, he shall file a motion to do so within 21 days, attaching

  the proposed amended complaint as an exhibit. The motion should explain how the amended

  complaint addresses the pleading defects identified in this opinion.

           SO ORDERED.

                                                /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

  Dated:          Brooklyn, New York
                  September 23, 2020




                                                  17
